DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 25 is withdrawn due to an election of species. A complete action on the merits of pending claims 1-24 follows herein.

Drawings
The drawings are objected to because:
Fig. 50, Power Source 7590 should read --7950-- to correspond with Par. [0518] and [0519]
Fig. 20, Visualization System 209 should read --208-- to correspond with Par. [0197] and [0208]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because Par. [0117] states “Figs. 85A-85B are ultrasonic transducer impedance magnitude/phase plots with curves for a large vessel shown in green. The drawings are in black and white. Appropriate correction is required.

Claim Objections
Claims 2, 10, and 18 are objected to because of the following informalities:  
The phrase “curve of representative of” should read --curve representative of--  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite the limitation "the comparison analysis" in the last four lines of the claims.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8, 10-16, and 18-24 are rejected due to their respective dependency on claims 1, 9, and 17
Claims 7, 15, and 23 claim a set of training data S is defined by an equation: 

    PNG
    media_image1.png
    60
    252
    media_image1.png
    Greyscale

	However, the variable S does not appear in the equation, making it unclear how the equation relates to or defines the training data S. Furthermore, the variable L is not defined in the claim or specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al. (hereinafter “Wiener”) (US 2002/0052616 A1) in view of Smith et al. (hereinafter “Smith”) (US 2014/0084949 A1).
Regarding claims 9 and 17, Wiener teaches 
A generator (Fig. 1, Char. 10: Console) for estimating a state of an end effector of an ultrasonic device (Fig. 1, Char. 10, 40, 30, 34, and 32), the ultrasonic device including an electromechanical ultrasonic system (Fig. 1, Char. 30, 34, and 32) defined by a predetermined resonant frequency (Page 4, Par. [0045]: the parts of hand piece (30) will oscillate at the same resonant frequency), the electromechanical ultrasonic system including an ultrasonic transducer (Fig. 2, Char. 36: piezoelectric transducer) coupled to an ultrasonic blade (Fig. 2, Char. 32: blade), the generator comprising: 
a control circuit (Page 4, Par. [0046]: the console (10) comprises a DSP (60) or a microprocessor) coupled to a memory (Page 7, Par. [0073]: a non-volatile memory is located in the generator of console (10)), the control circuit configured to: 
Wiener further teaches using impedance measurement data of an ultrasonic transducer to assign a state or condition of the end effector. (Page 8, Par. [0085]: The presence of transverse mode vibrations is determined by monitoring both the transducer drive voltage and transducer drive current to generate an Impedance vs. Frequency curve. The curve is then extrapolated to determine the presence or absence of transverse vibrations in the handpiece/blade. In this case, the state or condition of the end effector is the presence or absence of transverse vibrations.)
                        
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    , or that the control circuit is configured to 
receive a complex impedance measurement data point; 
compare the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern; 
classify the complex impedance measurement data point based on a result of the comparison analysis; and 
assign a state or condition of the end effector based on the result of the comparison analysis.
Smith, in a similar field of endeavor, teaches
a control circuit (Fig. 1, Char. 30: controller) configured to: 
measure a complex impedance of an ultrasonic transducer (Pages 2-3, Par. [0039]: an impedance detection circuit (28) measures a local surface impedance. Page 3, Par. [0040]: the local impedance can include the complex impedance), wherein the complex impedance is defined as                          
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                     (Using Ohm’s Law, the complex impedance is the complex voltage divided by the complex current. As evidence, please see attached document “Complex Impedance,” particularly the section “Complex impedance methods for AC circuits” and equation (2))
receive a complex impedance measurement data point; (Page 3, Par. [0040]: The measured impedance values are accumulated by the controller (30)) 
(Claim 12: the measured impedance is compared with a plurality of impedance profiles) 
classify the complex impedance measurement data point based on a result of the comparison analysis; (Claim 1: correlating the measured surface impedance profile with one of a plurality of reference surface impedance profiles to identify the surface portion) and 
assign a state or condition based on the result of the comparison analysis. (Claim 1: correlating the measured surface impedance profile with one of a plurality of reference surface impedance profiles to identify the surface portion. In this case, the state or condition would be which material or surface the electrodes are in contact with)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wiener to incorporate the teachings of Smith and configure the control circuit to use a measured complex impedance profile to determine a state or condition of the handpiece/blade by comparing the measured impedance profile with a reference complex impedance profile and classifying the measured impedance profile based on the comparison. One of ordinary skill in the art would recognize that doing so would be a simple substitution of methods of using a curve or profile created from impedance measurements to determine a state or condition of a device.
Regarding method claim 1, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 9 and 17, since operation of the prior art relied on to reject apparatus claims 9 and 17 would naturally result in the step of method claim 1 being satisfied.
Regarding claims 16 and 24, Wiener in view of Smith, as applied to claims 9 and 17 above, teaches the control circuit and the memory are located at a surgical hub (Wiener: Fig. 3a: microprocessor (60) is located in console (10). Page 7, Par. [0073]: the memory is stored in the generator in console (10)) in communication with the ultrasonic electromechanical system. (Wiener: Fig. 1: Console (10) is a surgical hub in communication with the electromechanical system (handpiece/blade (30 and 32)))
Regarding method claim 8, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 16 and 24, since operation of the prior art relied on to reject apparatus claims 16 and 24 would naturally result in the step of method claim 8 being satisfied.
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener (US 2002/0052616 A1) in view of Smith (US 2014/0084949 A1), and further in view of CIACCIO (US 2015/0051452 A1).
Regarding claims 12 and 20, Wiener in view of Smith, as applied to claims 9 and 17 above, teaches the control circuit is further configured to receive a new impedance measurement data point (Smith: Page 3, Par. [0040]: The measured impedance values are accumulated by the controller (30). It is implicit that this feature is present in the Wiener/Smith combination, based on the rejection to claims 9 and 17 above); and (Smith: Claim 1: correlating the measured surface impedance profile with one of a plurality of reference surface impedance profiles to identify the surface portion. It is implicit that this feature is present in the Wiener/Smith combination, based on the rejection to claims 9 and 17 above)
The combination of Wiener/Smith does not explicitly teach that the control circuit classifies the new impedance measurement data point using a Euclidean perpendicular distance from the new impedance measurement data point to a trajectory which has been fitted to the reference complex impedance characteristic pattern.
CIACCIO, in a similar field of endeavor, teaches the use of Euclidean distance to identify recurring patterns. (Page 11, Par. [0120]-Page12, Par. [0125]: A low Euclidean distance suggests the patterns are similar or the same, while a high Euclidean distance suggests the patterns are different.)
This method can be used by the Wiener/Smith combination to compare the measured complex impedance profile with the reference surface impedance profiles discussed in Smith (Page 3, Par. [0040]). Selecting the corresponding reference impedance profile for the measured impedance profile in order to determine a state or condition of the handpiece/blade of Wiener would be a matter of determining which reference impedance profile has the smallest Euclidean distance, or a Euclidean distance of around zero, to the measured impedance profile. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 
Regarding method claim 4, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 12 and 20, since operation of the prior art relied on to reject apparatus claims 12 and 20 would naturally result in the step of method claim 4 being satisfied.
Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener (US 2002/0052616 A1) in view of Smith (US 2014/0084949 A1) in view of CIACCIO (US 2015/0051452 A1), and further in view of Johnson et al. (hereinafter “Johnson”) (US 6,962,587 B2).
Regarding claims 13 and 21, the combination of Wiener/Smith/CIACCIO as applied to claims 12 and 20 above, does not explicitly teach the control circuit is further configured to estimate a probability that the new impedance measurement data point is correctly classified.
Johnson, in a similar field of endeavor, teaches estimating a probability that an impedance measurement profile is correctly classified. (Col. 14, Lines 17-39: the device uses curve fitting to create and display a correlation coefficient indicative of the probability of a match of an impedance profile to a stored impedance profile of given tissue type or condition.)

Regarding method claim 5, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 13 and 21, since operation of the prior art relied on to reject apparatus claims 13 and 21 would naturally result in the step of method claim 5 being satisfied.

Allowable Subject Matter
Claims, 2, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the objection listed above.
Claims 3, 6, 11, 14, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 15, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2, 10, and 18, the prior art does not explicitly teach a control circuit configured to generate a reference complex impedance characteristic pattern by applying, by a drive circuit coupled to the control circuit, a nontherapeutic drive signal to the ultrasonic transducer across a range of frequencies; measure the impedance of the ultrasonic transducer at each frequency, store in a memory a data point corresponding to each impedance measurement; and curve fit a plurality of data points to generate a three-dimensional curve representative of the reference complex impedance characteristic pattern, where magnitude and phase are plotted as a function of frequency. Additionally, the prior art does not explicitly teach a method of using such a device.
Regarding claims 3, 11, and 19, these claims contain allowable subject matter due to their respective dependencies on claims 2, 10, and 18.
Regarding claims 6, 14, and 22, the prior art does not explicitly teach a device comprising a control circuit configured to add a new impedance measurement data point to a reference complex impedance characteristic pattern based on a probability of an estimated correct classification of the new measurement data 
Regarding claims 7, 15, and 23, the prior art does not explicitly teach a device configured to use the probability distribution of the Euclidean perpendicular distance between a new complex impedance measurement data point with a reference complex impedance pattern to estimate the probability of the new impedance measurement data point belonging to a set of training data. Additionally, the prior art does not explicitly teach a method of using such a device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794